DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 3 objected to because of the following informalities:  “the driver is takes a driver seat” should probably be “the driver takes a driver seat.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (US 2009/0237803) in view of Nishiai (US 2010/0288573)
Regarding claim 1:
Hotta discloses:
A head up display apparatus comprising: 
an image display apparatus configured to have a light source and a display element and form an image (paragraph 30); 
an image-light projecting unit configured to display a virtual image onto a forward part of a vehicle by projecting the image light emitted from the image display apparatus to be reflected on a windshield (paragraph 36); and 
a driver's point-of-view sensing unit configured to sense a point of view of the driver (paragraph 38), 
wherein the image light emitted from the image display apparatus is used as illumination light to sense the point of view of the driver in a predetermined state of the vehicle (as beginning in paragraph 57, it projects “the light flux 112” to find the eyes; the light flux 112 is the illumination light as per, e.g., paragraph 47),
wherein the illumination light entirely made of single-color visible light emitted to a face of the driver from the image display apparatus (it can be white as per paragraph 49; it is emitted to the face as per Fig. 3),
the illumination light having a horizontal width corresponding to a horizontal width of the face of the driver (as seen in Fig. 3A, it has such a width at least part of the time, but in any case this is taught by Nishina below),
and wherein the driver’s point-of-view sensing unit senses the point of view of the driver by reciprocating the image-light projecting unit to reciprocate the emitting illumination light to a certain range on the face of the driver (paragraph 40).1
Hotta des not disclose:
that the illumination light “is rectangular-shaped light having a horizontal width corresponding to a horizontal width of the face of the driver” (as noted above Hotta discloses at least close to the width, but not this all together)
Nishina discloses:
illumination light is rectangular-shaped light having a horizontal width corresponding to a horizontal width of the face of the driver (follows from paragraph 41 and the shape of the light-emitters in Fig. 4A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta the elements taught by Nishina.
The rationale is as follows:
Hotta and Nishina are directed to the same field of art.
Hotta is already very close to the claimed invention, but the illumination light is more of a circle. Nishina shows that it could be rectangular-shaped and the width of the face of the driver. Nishina uses this light in the same environment, for the same purpose, and achieves the same result as Hotta. One of ordinary skill could have substituted this light pattern for the one shown in Hotta with predictable results (note this would not require the LEDs of Nishina as Hotta already uses the illumination light).
Regarding claim 3:
Hotta in view of Nishina discloses:
wherein the predetermined state of the vehicle includes a state in which the driver is takes a driver seat (shown in, e.g., Hotta Figs. 9-10: the driver is in the driver’s seat)
Regarding claim 7:
Hotta in view of Nishina discloses:
wherein the image-light projecting means includes a means configured to move the illumination light in up and down directions along a face of the driver (follows from paragraph 39).
Regarding claim 9:
Hotta in view of Nishina discloses:
wherein the illumination light generated by the image-light projecting means is white light (Hotta paragraph 47).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Nishina, as applied to claim 1 above, and further in view of Hatekeyama et al. (US 2013/0249395)
Regarding claim 2:
Hotta, etc., discloses a head up display apparatus as discussed above.
Hotta, etc., does not disclose:
“wherein the predetermined state of the vehicle is a state in which a running speed of the vehicle does not reach a predetermined value.”
Hatekeyama discloses:
wherein the predetermined state of the vehicle is a state in which a running speed of the vehicle does not reach a predetermined value (e.g., paragraphs 56, 60).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta, etc., the elements taught by Hatakeyama.
The rationale is as follows:
Hotta, Nishina, and Hatekeyama are directed to the same field of art.
This can improve operability and safety of the vehicle. One of ordinary skill in the art could have included it with predictable results.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Nishina, as applied to claim 1 above, and further in view of Kumon et al. (US 2013/0138392)
Regarding claim 4:
Hotta in view of Nishina discloses a head up display apparatus as discussed above.
Hotta in view of Nishina does not disclose:
“wherein the predetermined state of the vehicle includes a state in which the driver activates the vehicle.”
 Kumon discloses:
wherein the predetermined state of the vehicle includes a state in which the driver activates the vehicle (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta in view of Nishina the elements taught by Kumon.
The rationale is as follows:
Hotta, Nishina, and Kumon are directed to the same field of art.
This seems pretty obvious in and of itself. But in very similar circumstances Kumon explicitly discusses activating a similar display when the vehicle is started. One of ordinary skill in the art could have included this with predictable result.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Nishina as applied to claim 1 above, and further in view of Biocca et al. (US 2005/0083248).
Regarding claim 6:
Hotta, etc., discloses a head up display apparatus as discussed above.
Hotta, etc., does not disclose:
“wherein grid display is further added to the rectangular-shaped light.”
Biocca discloses:
adding a grid display (paragraph 84).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta, etc., the grid display of Biocca.
The rationale is as follows:
Hotta, etc., and Biocca are directed to the same field of art.
Biocca uses this grid as part of the calibration process. Sasaki, etc., could similarly use it to improve calibration. This is a known improvement one of ordinary skill in the art could have included with predictable results.
 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Nishina, and further in view of Sasaki (US 2010/0073636).
Regarding claim 8:
Hotta in view of Nishina discloses a head up display apparatus as discussed above.
Hotta in view of Nishina does not disclose:
“wherein the driver's point-of-view sensing means further detects a position of the point of view of the driver in a deep direction”
Sasaki, etc., discloses:
wherein the driver's point-of-view sensing means further detects a position of the point of view of the driver in a deep direction (e.g., Sasaki paragraphs 51-55: follows from “capable of placing a depth perception position”). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta in view of Nishina the elements taught by Sasaki.
The rationale is as follows:
Hotta, Nishina, and Sasaki are directed to the same field of art, and Hotta and Sasaki are very similar. Sasaki teaches that placing the image properly in the depth direction improves the display. One of ordinary skill in the art could have included this with predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Nishina, as applied to claim 1 above, and further in view of Suzuki et al. (US 2011/0133916).
Regarding claim 10:
Hotta, etc., discloses a head up display apparatus as discussed above.
Hotta, etc.,does not disclose:
“ wherein the driver's point-of-view sensing means further includes a means configured to alert the driver of a detection result of the driver's point-of-view sensing means through audio.”
Suzuki discloses:
wherein the driver's point-of-view sensing means further includes a means configured to alert the driver of a detection result of the driver's point-of-view sensing means through audio (e.g., paragraph 15, where it follows from this that when the system is first activated it will make a sound).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Sasaki, etc., the elements taught by Suzuki.
The rationale is as follows:
Hotta, etc., and Suzuki are all directed to the same field of art.
Providing a notification sound can improve usability and make the driver aware of information more quickly (Suzuki paragraph 15). This is a known improvement

Response to Arguments
Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive.
Applicant argued that the prior rejection, Sasaki in view of Park, Sugikawa, and Nishina disclose “reciprocating the image-light projecting unit to reciprocate the emitted illumination light.”
This terminology is a little unusual – “reciprocating” is not usually used in this way. But judging from applicant’s specification, what applicant means by this is that the light is moved with the face of the driver to keep it in the same relative position with respect to the driver.
Sasaki does show this (e.g., paragraph 10 – “the image projecting changing…position…on the basis of a position of the one eye detected”), but this is moot anyway as Sasaki is no longer relied upon for most of the claims. Instead, the rejection has been changed to be based on Hotta. Hotta is pretty similar to Sasaki but contains more elements of the claim in total, and it more clearly shows the “reciprocating.” Although Hotta doesn’t use this term Hotta does what applicant seems to mean by it as discussed (see, e.g., paragraph 40: “even if the head 105 of the viewer 100 moves, it is possible to follow it automatically and control the presentation position of the image”).
Therefore applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This terminology is a little unusual. Judging from applicant’s specification, what applicant means by “reciprocating” is that the light moves with the face of the driver. Hotta does not use this term, but this is what Hotta discloses.